           Case 2:19-cv-00501-AJS Document 70 Filed 06/27/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                       ELECTRONICALLY FILED
ANNE WEST and TOM BROWN,
                                                       CIVIL DIVISION
                Plaintiffs,
                                                       Civil Action No. 2:19-cv-00501-AJS
              vs.
                                                       LEAD CASE
DOCUSIGN, INC.,
                                                       Judge Arthur J. Schwab
                Defendant.



                                 DEFENDANT DOCUSIGN, INC.’S

                          RULE 7.1 CORPORATE DISCLOSURE STATEMENT

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant DocuSign, Inc.

certifies that it has no parent corporation and no publicly-held corporation owns 10 percent or

more of its stock.



Dated: June 27, 2019                            Respectfully submitted,



                                                   /s/Elizabeth S. Minoofar
                                                Elizabeth S. Minoofar
                                                Admitted Pro Hac Vice
                                                elizabethminoofar@paulhastings.com
                                                PAUL HASTINGS LLP
                                                515 South Flower Street, Twenty-Fifth Floor
                                                Los Angeles, CA 90071
                                                Tel: (213) 683.6000
                                                Fax: (213) 627.0705


                                                Attorneys for DocuSign, Inc.




LEGAL_US_W # 98980824.3
           Case 2:19-cv-00501-AJS Document 70 Filed 06/27/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Defendant’s Rule 7.1 Corporate Disclosure

Statement was filed electronically and served by mail on anyone unable to accept electronic

filing. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s

electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the

Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                        Benjamin Sweet
                                 THE SWEET LAW FIRM, P.C.
                                      186 Mohawk Drive
                                     Pittsburgh, PA 15228
                                        (412) 742-0631



                                                             /s/Elizabeth S. Minoofar
                                                             Elizabeth S. Minoofar




                                               -2-
LEGAL_US_W # 98980824.3
